                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTHERN DMSION
                                 No. 7:19-CV-9-D


JASON R. VITALE, and JOAN VITALE,            )
                                             )
                            Plaintiffs,      )
                                             )
                  v.                         )                   ORDER
                                             )
NATIONSTAR MORTGAGE LLC                      )
d/b/a Mr. Cooper, and FEDERAL                )
NATIONAL MORTGAGE                            )
ASSOCIATION a/k/a Fannie Mae,                )
                                             )   .

                              Defendants.    )


       On November 21, 2018, Jason R. Vitale and Joan Vitale (collectively, the "Vitales" or

"plaintiffs") filed a complaint in Brunswick County Superior Court against Nationstar Mortgage

LLC, d/b/a Mr. Cooper ("Nationstar''), and Federal National Mortgage Association, a/k/a Fannie

Mae ("Fannie Mae"; collectively "defendants") [D.E. 1-1]. Plaintiffs allege breach of contract,

violations of the North Carolina Debt Collection Act (''NCDCA"), N.C. Gen. Stat. § 75-50 et~'

the North Carolina Unfair and Deceptive Trade Practices Act ("UDTPA"), N.C. Gen. Stat. § 75-1.1

et~'   the North Carolina Mortgage Debt Collection and Servicing Act ("MDCSA''), N.C. Gen.

Stat. § 45-90 et~ the Real Estate Settlement Procedures Act ("RESPA"), 12 C.F.R. §§ 1024.35,

1024.36, the Truth in Lending Act ("TILA"), 12 C.F.R. §§ 1026.41, 1026.36, and the Telephone

Consumer Protection Act ("TCPA"), 47 U.S.C. § 227, defamation, and negligence. See id.

Plaintiffs seek damages, a restraining order, and preliminary and permanent injunctions. See id.

       On January 14, 2019, defendants removed the action to this court [D.E. 1]. On February 5,

2019, defendants moved to dismiss plaintiffs' complaint [D.E. 15] and filed a memorandum in
support [D.E. 16]. See Fed. R. Civ. P. 12(b)(6). On March 26, 2019, plaintiffs responded in

opposition [D.E. 21]. On April 17, 2019, defendants replied [D.E. 23]. As explained below, the

court grants in part and denies in part defendants' motion to dismiss and dismisses Fannie Mae as

a defendant.

                                                 I.

       The Vitales reside at 9481 Seany Drive NE in Leland, North Carolina (the "Property''), which

they acquired on April 27, 2007 with a loan from National Bank of Kansas City (''National Bank'').

See id. ft 7, 23-24. To purchase the Property, the Vitales executed a 30-year note (the ''Note") with

National Bank in the original principal amount of $182,700.00 with a 6% rate of interest. See id ~

24; Ex. A [D.E. 1-1] 96-97. The Vitales secured the Note with a Deed of Trust, which granted

National Bank alien on the Property. See Compl. [D.E. 1-1] ~ 25; Ex. B [D.E. 1-1] 97-104.

       On November 21, 2012, the Vitales filed a voluntary petition for reliefunder Chapter 13 of

the Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of North ·

Carolina(the "Bankruptcy Court''). See Compl. [D.E. 1-1] ft 3, 21, 28. In their petition, the Vitales

listed Bank of America, N.A. ("BANA"}--Nationstar's predecessor-in-interest-as a secured

creditor holding a secured claim to the Property. See id. ft 29, 31. On January 9, 2013, BANA filed

a proof of claim asserting that the amount due under the loan, as of November 21, 2012, was

$176,583.13. See id.~ 33; Ex. D [D.E. 1-1] 106-21. On February 11, 2013, the Bankruptcy Court

confirmed the Chapter 13 plan. See Compl. [D.E. 1-1] ~ 36; Ex. F [D.E. 1-1] 126. Under the order,

BANA's claim would be paid outside of the Chapter 13 plan directly to BANA. See Compl. [D.E.

1-1] ~ 34; Ex. E [D.E. 1-1] 122-25.

       On April 17, 2013, BANA transferred its claim to Nationstar effective April 1, 2013.

See Compl. [D.E. 1-1] ~ 38; Ex. H [D.E. 1-1] 128. On September 4, 2014, Nationstar moved for

                                                 2
"relief from the automatic stay for lack of adequate protection" under 11 U.S.C. § 362(e). See

Compl. [D.E. 1-1] ft 39--40. Nationstar asserted that the Vitales owed at least $21,229.23,

consisting of nineteen missed monthly installments of$1, 146.57. See id. ~ 41. 1 On September 3,

2015, Nationstar notified the Vitales that they were eligible for a loan modification. See id ~ 43;

Ex. J [D.E. 1-1] 129. On September 14, 2015, the Vitales executed a loan modification agreement

with Nationstar, which the Bankruptcy Court approved on June 20, 2016. See Compl. [D.E. 1-1]

ft 45-49; Ex. K [D.E. 1-1] 130-33; Ex. L [D.E.1-1] 134-39; Ex. M [D.E. 1-1] 139.      As part of the

modification, the parties agreed thatthe Vitales would owe monthly installment payments of$832.26

for principal and interest. See Compl. [D.E. 1-1] ~ 47; Ex. K [D.E. 1-1] 131. The agreement also

contained a provision concerning the payment of other outstanding obligations, including escrow

items. See Ex. K [D.E. 1-1] 131. When the Vitales moved to approve the loan modification

agreement, however, the Vitales stated that they would owe a monthly payment of $832.26 for

"principal, interest, and escrow." Ex. L [D.E. 1-1] 134 (emphasis added). Nationstar neither

objected to nor moved to amend the order. Cf. Compl. [D.E. 1-1] ft 45-49.

       On August 9, 2016, the Bankruptcy Court entered an order of discharge, which granted the

Vitales a discharge under section 1328(a). See Compl. [D.E. 1-1] ~ 50; Ex. N [D.E. 1-1] 140. On

October 21, 2016, the Vitales' Chapter 13 trustee filed a final report and account. See Compl. [D.E.

1-1] ~ 53. On November 22, 2016, the Bankruptcy Court entered the final decree in the Vitales'

bankruptcy case, which discharged the trustee and closed the case. See id.

       On September 28, 2016, Nationstar notified the Vitales that they were in default. See id. ~

54; Ex. P [D.E. 1-1] 143. Nationstar asserted that the Vitales' monthly payment was $1,052.63 and



       1
           On November 5, 2015, Nationstar withdrew its motion. See Compl. [D.E. 1-1] ~ 42.

                                                 3
that Nationstar was holding $686.00 as an ''unapplied balance." See Comp!. [D.E. 1-1] ft 55-56;

Ex. P [D.E. 1-1] 143. In response, the Vitales argued to Nationstar that they were not in default

under the loan modification agreement. See Comp!. [D.E. 1-1] ft 59-60. The parties continued to

communicate about the loan modification agreement. See id. ft 61--66.

       Beginning in February 2017, Nationstar rejected the Vitales' monthly installment payments.

See id. ft 67--68. On March 22, 2017, Nationstar terminated the Vitales' online account. See id.

ft 71, 99--100. On March 31, 2017, Nationstar appointed a substitute trustee and initiated a special

foreclosure proceeding with the Brunswick County Clerk of Superior Court. See id. ft 72-77. In

April 2017, the Vitales received multiple notices ofthe foreclosure proceeding, some ofwhich were

affix.edtotheProperty. Seeid.ft78-81;Ex. Y[D.E.1-1] 158;Ex.Z[D.E.1-1] 158;Ex.AA[D.E.

1-1] 159. Nationstar also called the Vitales numerous times in April and May 2017 and instructed

them to contact Nationstar about their alleged defaults. See Comp!. [D.E. 1-1] ft 84--94.2

       On September 21, 2017, the Vitales through counsel sent Nationstar a qualified written

request ("QWR") to request more information about the loan. See id. ft 96-97; Ex. CC [D.E. 1-1]

160--65. On October 16, 2017, the Vitales' lawyerreceivedNationstar'sresponsetothe QWR. See

Comp!. [D.E. 1-1] ft 103-11. According to the Vitales, Nationstar' s response omitted several items

that the QWR had requested. See id. ~ 109. The Vitales also sent two notices of error (''NOE") to

Nationstar. See id. ft 101-02, 114-16.

       The Vitales allege several sources of damages. First, the Vitales contend that Nationstar has

"continuously furnished inaccurate, derogatory, false, misleading, and incorrect information to


       2
         Despite these allegations, the Vitales also allege that Nationstar never sent them "any
regular monthly statements, annual mortgage interest statements, or annual escrow statements ...
or any other similar notice that provide information or disclosure of any late fees, expenses, escrow
disbursements, or crediting of payments made by" the Vitales toward the loan. Id.~ 95.

                                                 4
consumer reporting agencies ("CRAs")." Id.       W 125-28, 131. Second, the Vital.es allege that,
because Nationstar sent monthly mortgage statements to the Vital.es that contained ''false, incorrect,

misleading, and inaccurate statements, information, and representations," they suffered mental and

emotional distress, lost wages, degradation of credit scores, damage to character and reputation, and

loss of ability to refinance the Property. See id. W129-30, 132--65. Finally, the Vital.es allege that

Nationstar's collection efforts have negatively affected the Vital.es' quality of life, including by

causing harm to the Vital.es' martial relationship and emotional distress to the Vitales' youngest

child, who has special needs. See id. W166--72.

                                                 II.

       The parties dispute whether the loan modification agreement binds the Vitales and

Nationstar. Debtors in bankruptcy cases under Chapter 13 of the United States Bankruptcy Code

must file a plan. See 11 U.S.C. § 1321. The debtor's plan may ''modify the rights of holders of

secured claims, other than a claim secured only by a security interest in real property that is the

debtor's principal residence, or of holders of unsecured claims, or leave unaffected the rights of

holders of any class of claims." Id. § 1322(b)(2); see Till v. SCS Credit Corp., 541 U.S. 465, 475

& n.11 (2004); Nobelman v. Am. Sav. B~ 508 U.S. 324, 327 (1993); Hurlburt v. Black, 925 F.3d

154, 159--60 (4th Cir. 2019) (en bane); Burkhartv. Grigsby, 886 F.3d434, 437-38 (4th Cir. 2018);

Anderson v. Hancock, 820 F.3d 670, 673 (4th Cir. 2016). Section 1322(b(2) prohibits "any

fundamental alteration in a debtor's obligations, e.g., lowering monthly payments, converting a

variable interest rate to a fixed interest rate, or extending the repayment term of a note." Anderson,

820 F.3d at 673-74 (quotation omitted); see Hurlburt, 925 F.3d at 160; In re Litton, 330 F.3d 636,

643-44 (4th Cir. 2003). "Claims secured by security interests in the debtor's principal residence may

be modified only if the last payment on the original payment schedule is due before the due date of

                                                  5
the last payment under the plan ...." Anderson, 820 F.3d at 673 (quotation omitted); see 11 U.S.C.

§ 1322(c)(2); HurlbYtl, 925 F.3d at 160.

        A party may waive statutory protections, including the anti-modification provision ofsection

1322(b)(2), by consenting to an otherwise impermissible modification. See In re HurlbY!'.t, 572 B.R.

160, 170 (Bankr. E.D.N.C. 2017), rev'd on other grounds, HurlbYtl, 925 F.3d at 167; In re Smiley,

559 B.R. 215, 2i 7 (Bankr. N.D. Ind. 2016); In re Daniels, 91 B.R. 51, 52 (Bankr. N.D. ID. 1988).

Although Nationstar actively participated in the bankruptcy proceeding, it did not object to the

Vitales' plan. Thus, Nationstar implicitly consented to the modification and has not properly

requested a modification of the plan. See lnre Smiley, 559 B.R. at 217 (collecting cases); Corliss

Moore & Assocs .. LLC v. Credit Control Servs.. Inc., 497 B.R. 219, 228-29 (E.D. Va. 2013);

see also 11U.S.C.§1327; 11U.S.C.,§1329; cf. MortRantav. Gorman, 721 F.3d241,248 (4th Cir.

2013) ("Even after a plan is confirmed, the debtor is always free to propose a modification to the

plan, which could substantially modify the terms of repayment and the rights of creditors. . . .

Indeed, even the Trustee and the creditors may propose a modification."); In re Murphy, 474 F.3d

143, 148-50 (4th Cir. 2007); In re Daewoo MotorAm.. Inc.,488B.R. 418, 426-27 (C.D. Cal. 2011).

.Thus, the Bankruptcy Court's modification order is valid and binds the parties.

                                                 ill.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv. Iqbal, 556U.S. 662, 677-80 (2009); BellAtl. Corp. v. Twombly, 550 U.S. 544, 555-

63 (2007); Coleman v. Md. Court of Appeals, 626F.3d 187, 190 (4th Cir. 2010), aff'd, 566U.S. 30

(2012); Nemet Chevrolet. Ltd. v. Consumeraffairs.com. Inc., 591 F.3d 250, 255 (4th Cir. 2009);

Giarratano v. Johnson, 521F.3d298, 302 (4th Cir. 2008). To withstand a Rule 12(b)(6) motion, a

pleading ''must contain sufficient factual matter, accepted as true, to state a claim to relief that is

                                                  6
plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at 570;

Giarratano, 521 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to the [nonmoving party]." Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. City of Charlottesville, 708

F.3d 549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. Town of Gilb~ 135 S. Ct.

2218 (2015). A court need not accept as true a complaint's legal conclusions, ''unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation

omitted); see Iqbal, 556 U.S. at 678-79. Rather, plaintiffs' allegations must ''nudgeO their claims,"

Twombly, 550 U.S. at 570, beyond the realm of ''mere possibility'' into "plausibility." lqb~ 556

U.S. at 678-79.

       When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus .• Inc.,

637 F.3d 435, 448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goines v. Valley Cmty. Servs. Bd., 822

F.3d 159, 165-66 (4th Cir. 2016); Thompsonv. Greene,427F.3d263,268 (4thCir.2005). A court

also may consider a document submitted by a moving party if it is "integral to the complaint and

there is no dispute about the document's authenticity'' without converting the motion into one for

summary judgment. Goines, 822 F.3d at 166. Additionally, a court may take judicial notice of

public records when evaluating a motion to dismiss for failure to state a claim. See, ~ Fed. R.

Evid. 20l(d); Tellabs. Inc. v. Makor Issues & Rights. Ltd., 551U.S.308, 322 (2007); Philips v. Pitt

Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       The motion to dismiss requires the court to consider the plaintiffs' state law claims, and the

parties agree that North Carolina law applies to this action. Accordingly, this court must predict how

the Supreme Court ofNorth Carolina would rule on any disputed state-law issue. See Twin City Fire

                                                  7
Ins. Co. v. Ben Am.old-Sunbelt Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005). In doing

so, the court must look first to opinions of the Supreme Court ofNorth Carolina. See id.; Stahle v.

CTS Corp., 817 F.3d 96, 100 (4th Cir. 2016). Ifthere are no governing opinions from that court, this

court may consider the opinions ofthe North Carolina Court ofAppeals, treatises, and ''the practices

of other states." Twin City Fire Ins. Co., 433 F.3d at 369 (quotation omitted).3 In predicting how

the highest court of a state would address an issue, this court must "follow the decision of an

intermediate state appellate court unless there [are] persuasive data that the highest court would

decide differently." Toloczk:o, 728 F.3d at 398 (quotation omitted); Hicks v. Feiock, 485 U.S. 624,

630 & n.3 (1988). Moreover, in predicting how the highest court of a state would address an issue,

this court "should not create or expand a [s]tate's public policy." Time Warner Entm't-

Advance/Newhouse P'ship v. Carteret-Craven Blee. Membership Corp., 506 F.3d 304, 314 (4th Cir.

2007) (alteration and quotation omitted); Day & Zimmerman, Inc. v. Challoner, 423 U.S. 3, 4 (1975)

(per curiam); see Wade v. Danek Med.• Inc., 182 F.3d 281, 286 (4th Cir. 1999).

                                                A.

       Under North Carolina law, a breach of contract claim has two elements: (1) the existence

of a valid contract and (2) a breach ofthe terms ofthat contract. See McLamb v. T.P. Inc., 173 N.C.

App. 586, 588, 619 S.E.2d 577, 580 (2005); Caterv. Barker, 172 N.C. App. 441, 445, 617 S.E.2d

113, 116 (2005), aff'd, 360 N.C. 357, 625 S.E.2d 778 (2006) (per curiam); Poor v. Hill, 138 N.C.

App. 19, 26, 530 S.E.2d 838, 845 (2000). "Non-performance ofa valid contract is a breach thereof

unless the person charged shows some valid reason which may excuse the non-performance; and the

burden of doing so rests upon him." Cater, 172 N.C. App. at 447, 617 S.E.2d at 117 (quotation and


       3
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town ofNags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013}.

                                                 8
alterations omitted); Blount-Midyette v. Aeroglide Corp., 254 N.C. 484, 488, 119 S.E.2d 225, 228

(1961); see Michael Borovsky Goldsmith LLC v. Jewelers Mut. Ins. Co., 359 F. Supp. 3d 306, 311

(E.D.N.C. 2019); Barbourv. Fid. Life Ass'~ 361 F. Supp. 3d 565, 572 (E.D.N.C. 2019); Abbington

SPE. LLC v. U.S. Bank Nat'l Assoc., 352 F. Supp. 3d 508, 517 (E.D.N.C. 2016), aff'd, 698 F.

App'x 750 (4th Cir. 2017) (per curiam) (unpublished). "[A] lender is only obligated to perform

those duties expressly provided for in the loan agreement to which it is a party." Camp v. Leonard,

133 N.C. App. 554, 560, 515 S.E.2d 909, 913 (1999); see Dallaire v. Bank of Am.• N.A., 367 N.C.

363,368, 760S.E.2d263,266-67(2014);Hetzelv.JPMorganChaseBank N.A.,No.4:13-CV-236-

BO, 2017 WL 603286, at *8 (E.D.N.C. Feb. 14, 2017) (unpublished).

       Plaintiffs have plausibly alleged that Nationstar breached its contract with them, as modified

by the Chapter 13 plan and loan modification order. Accordingly, the court denies defendants'

motion to dismiss plaintiffs' breach of contract claim.

                                                B.
       As for plaintiffs' NCDCA claim, "[t]he NCDCA prohibits debt collectors from engaging in

unfair debt collection practices, including the use of threats, coercion, harassment, unreasonable

publications of the consumer's debt, deceptive representations to the consumer, or other

unconscionable means." Ross v. FDIC, 625 F.3d 808, 817 (4th Cir. 2010); see N.C. Gen. Stat. §§

75-50-75-56. An NCDCA claim has three threshold requirements. See Davis Lake Cmty. Ass'n

v. Feldmann, 138 N.C. App. 292, 295, 530 S.E.2d 865, 868 (2000); Reid v. Ayers, 138 N.C. App.

261, 263, 531 S.E.2d231,233 (2000). First, the"obligationowedmustbe a 'debt;' second, the one

owing the obligation must be a 'consumer;' and third, the one trying to collect the obligation must

be a 'debt collector."' Reid, 138 N.C. App. at 263, 531 S.E.2d at 233; see Glenn v. FNF Servicing.

Inc., No. 5:12-CV-703-D, 2013 WL 4095524, at *3 (E.D.N.C. Aug. 13, 2013) (unpublished).

                                                 9
       If a plaintiff meets these threshold requirements, a plaintiff must establish the elements of

a UDTPA claim: (1) an unfair or deceptive act (2) in or affecting commerce (3) proximately causing

injury. See Ross, 625 F.3d at 817; Campbell v. Wells Fargo Bank N.A., 73 F. Supp. 3d 644, 649

(E.D.N.C. 2014); Feldmann, 138 N.C. App. at 296, 530 S.E.2d at 868; Reid, 138 N.C. App. at 266,

531 S.E.2d at 235.

       Plaintiffs have plausibly alleged that Nationstar contacted them after Nationstar had been

notified by plaintiffs' attorney that the attorney represented plaintiffs. See N.C. Gen. Stat. § 75-

55(3). Moreover, plaintiffs have plausibly alleged that they suffered injury as a result ofNationstar' s

conduct. Accordingly, the court denies defendants' motion to dismiss plaintiffs' NCDCA claim.

       As for plaintiffs' UDTPA claim, the NCDCA "exclusively constitute[s] the unfair or

deceptive acts or practices proscribed by [the UDTPA]" in debt collection matters. N.C. Gen. Stat.

§ 75-56(a). In other words, the NCDCA "supplants the UDTPA" in the debt collection context.

Hester v. Dish Network. LLC, No. 7: 14-CV-282-D, 2016 WL 4595690, at *5 n.3 (E.D.N.C. Sept.

2, 2016) (unpublished); see Musenge v. SmartWay of the Carolinas. LLC, No. 3:15-cv-153-RJC-

DC~ 2018 WL4440718, at *5 (W.D.N.C.          Sept. 17, 2018) (unpublished); Ross v. WashingtonMut.

~     566 F. Supp. 2d 468, 479 (E.D.N.C. 2008), aff'd sub nom., Ross v. FDIC, 625 F.3d 808 (4th

Cir. 2010); DIRECTV. Inc. v. Cephas, 294 F. Supp. 2d 760, 765 (M.D.N.C. 2003). Accordingly,

the court grants defendants' motion to dismiss plaintiffs' UDTPA claim to the extent that plaintiffs

assert such a claim.

                                                  c.
       The MDCSA applies to servicers ofhome loans ''regardless ofwhether the loan is considered

in default or the borrower is in bankruptcy or the borrower has been in bankruptcy[.]" N.C. Gen.

Stat. § 45-91. A servicer is "the person responsible for servicing of a loan[,]" which involves

                                                  10
receiving any scheduled periodic payments from a borrower under the terms of the loan and other

activities as required by a loan. 12 U.S.C. § 2605(i)(2}-(3); N.C. Gen. Stat. § 45-90(2). The

:MDCSA governs activities including accessing fees, processing payments, publishing statements,

handling escrow funds, and responding to borrowers' requests for information. See N.C. Gen. Stat.

§§ 45-91-45-93.

       As for section 45-91, plaintiffs have plausibly alleged that they did not receive statements

in violationofN.C. Gen. Stat.§ 45-9l(l)(b). Cf.12 C.F.R. § 1026.4l(b}-(d). Moreover, plaintiffs

have plausibly alleged injury as a result ofNationstar's violations. Cf. Polanco v. HSBC Bank USA

Nat'l Ass'n, No. 3:17-CV-466-GCM, 2019 WL 2590964, at *8 (W.D.N.C. June 21, 2019)

(unpublished); Cole v. Wells Fargo Bank N.A., No. 1:15-cv-39-MR, 2016 WL 737943, at *12

(W.D.N.C. Feb. 23, 2016) (unpublished). As for section 45-92 or section 45-93, plaintiffs do not

plausibly allege that Nationstar violated either provision. Accordingly, the court denies defendants'

motion to dismiss plaintiffs' :MDCSA claim under section 45-91, but grants defendants' motion to

dismiss any :MDCSA claim under section 45-92 or section 45-93.

                                                 D.
       "RESPA is a consumer protection statute that regulates the real estate settlement process by

placing various obligations on mortgage servicers." Nelson v. Nationstar Mortg. LLC, No. 7: 16-CV-

307-BR, 2017WL 1167230, at *3 (E.D.N.C. Mar. 28, 2017) (unpublished) (quotation and alteration

omitted); see 12 U.S.C. § 2601. When a borrower notifies a servicer of a possible error, servicers

must complete a reasonable investigation, provide the borrower with a written notification of its

determination of whether an error occurred, and provide the borrower with all documents and

information thatthe servicerreliedoninmakingits determination. See 12 C.F.R § 1024.35(e); see

Wirtz v. Specialized Loan Servicing. LLC, 886 F.3d 713, 717 (8th Cir. 2018); Warren v. Green Tree

                                                 11
Servicing, LLC, 663 F. App'x 703, 705 (10th Cir. 2016) (unpublished). Courts disagree about

whether RESPA and section 1024.35 create a private right of action for alleged violations of section

1024.35. See, ~ Lage v. Ocwen Loan Servicing LLC, 839 F.3d 1003, 1007 (11th Cir. 2016);

Lucas v. New Penn Fin.. LLC, No. 17-cv-11472-ADB, 2019 WL404033, at *4 (D. Mass. Jan. 31,

2019) (unpublished) (collecting cases); Jones v. Wells Fargo Bank N.A., No. ELH-18-8, 2018 WL

4382916, at*lO(D. Md. Sept.12,2018)(unpublished);Millerv.HSBCBankU.S.A.. N.A.,No.13-

Civ-7500, 2015 WL 585589, at *11 (S.D.N.Y. Feb. 11, 2015) (unpublished).

       Even assuming that RESPA and section 1024.35 create a private right of action, plaintiffs

fail to plausibly allege that Nationstar failed to conduct a reasonable investigation. Relatedly,

plaintiffs fail to plausibly allege that Nationstar ought to have corrected any error. Thus, the court

grants defendants' motion to dismiss plaintiffs' RESPA claims.

       As for plaintiffs' claims against Fannie Mae, even assuming Fannie Mae is a "servicer" under

federal or North Carolina law, plaintiffs' complaint does not plausibly allege that Fannie Mae is

liable, either directly or vicariously, for any of the conduct alleged in the complaint. Moreover,

plaintiffs did not respond to defendants' argument that Fannie Mae is not vicariously liable for any

of the alleged misconduct. Accordingly, the court dismisses all claims against Fannie Mae and

dismisses Fannie Mae as a defendant.

                                                  E.
        Plaintiffs raise four claims under TILA: (1) failure to provide plaintiffs with a timely and

accurate payoff statement or quote in violation of 12 C.F.R. § 1026.36(c)(3); (2) failure to properly

credit payments made under the loan documents in violation of12 C.F.R. § 1026.36(c)(1 ); (3) failure

to disclose to plaintiffs the total amounts of :funds held in a suspense account on periodic statements

provided to plaintiffs in violation of 12 C.F.R. § 1026.36(c)(1)(ii); and (4) failure to send periodic

                                                  12
statements after plaintiffs' bankruptcy discharge in violation of12 C.F.R. § 1026.41. TILA provides

a cause of action only against creditors, not loan servicers. See 15 U.S.C. § 1640(a); Meaney v.

Nationstar Mortg., No. TDC-16-2959, 2018 WL 1014927, at *8 (D. Md. Feb. 21, 2018)

(unpublished). Nationstar argues only that plaintiffs fail to plausibly allege a concrete injury, and

Nationstar appears to concede that it has violated some ofthe cited regulations. See [D.E. 16] 20--21

("[A]ny technical failure with respect to Nationstar's monthly [(sic)] are ancillary and

inconsequential.").

       Under 12 C.F.R. § 1026.36(c)(3), acreditor''mustprovideanaccurate statement ofthe total

outstanding balance that would be required to pay the consumer's obligation in :full as of a specified

date." 12 C.F.R. § 1026.36(c)(3); see Aghazu v. Severn Sav. Bank, No. PJM 15-1529, 2016 WL

808823, at *4-6 (D. Md. Mar. 2, 2016) (unpublished); Boardleyv. Household Fin. Corp. ill, 39 F.

Supp. 3d 689, 705 (D. Md. 2014). "The statement shall be sent within a reasonable time, but in no

case more than seven business days, after receiving a written request from the consumer or any

person acting on behalf of the consumer." 12 C.F.R. § 1026.36(c)(3). Plaintiffs have not plausibly

alleged that Nationstar violated section 1026.36(c)(3).

       Under 12 C.F.R. § 1026.36(c)(l), "[n]o servicer shall fail to credit a periodic payment to the

consumer's loan account as of the date of receipt, except when a delay in crediting does not result

in any charge to the consumer or in the reporting of negative information to a consumer reporting

...." Id. § 1026.36(c)(l)(i). "A periodic payment ... is an amount sufficient to cover principal,

interest, and escrow (if applicable) for a given billing cycle." Id. "If a servicer specifies in writing

requirements for the consumer to follow in making payments, but accepts a payment that does not

conform to the requirements, the servicer shall credit the payment as of five days after receipt" Id

§ 1026.36(c)(l)(iii). Plaintiffs have plausibly alleged that Nationstar failed to properly credit

                                                  13
payments in violation of section 1026.36(c)(l). See Mastin v. Ditech Fin.• LLC, No. 3:17CV368,

2018 WL 524871, at *4-5 (E.D. Va. Jan. 23, 2018) (unpublished).

       Under 12 C.F.R. § 1026.36(c)(l)(ii), "[a]ny servicer that retains a partial payment ... in a

suspense or unapplied funds account shall" both disclose to the consumer the amount in the account

and, upon accumulation of sufficient funds to cover a periodic payment, shall treat such funds as a

periodic payment. Id. § 1026.36(c)(1 )(ii). Plaintiffs have plausibly alleged that Nationstar did not

properly disclose or credit partial payments in violation of section 1026.36(c)(1 )(ii).

       Finally, under 12 C.F.R. § 1026.41, a servicer "shall provide the consumer, for each billing

cycle, aperiodic statement[.]" Id.§ 1026.4l(a)(2). Plaintiffs have plausibly alleged thatNationstar

failed to send plaintiffs periodic statements in violation of 12 C.F.R. § 1026.41.

       As for damages, plaintiffs have plausibly alleged that they suffered actual injuries because

ofNationstar's alleged TILA violations. Accordingly, the court denies in part and grants in part

defendants' motion to dismiss plaintiffs' TILA claims, and dismisses plaintiffs' TILA claim under

section 1026.36(c)(3).

                                                  F.
       The TC]?A makes it unlawful for any person

       to make any call (other than a call made for emergency purposes or made with the
       prior express consent of the called party) using any automatic telephone dialing
       system or an artificial or prerecorded voice ... (iii) to any telephone number assigned
       to a paging service, cellular telephone service, specialized mobile radio service, or
       other radio common carrier service, or any service for which the called party is
       charged for the call, unless such call is made solely to collect a debt owed to or
       guaranteed by the United States ....

See 47 U.S.C. § 227(b)(l)(A); Cunningham v. Gen. Dynamics Info. Tech.. Inc., 888 F.3d 640,

644-45 (4th Cir. 2018); Galbreath v. Time Warner Cable. Inc., No. 7:14-CV-61-D, 2015 WL

9450593, at *2 (E.D.N.C. Dec. 22, 2015) (unpublished). The TCPA defines an automatic telephone

                                                  14
dialing system ("ATOS") as "equipment which has the capacity-(A) to store or produce telephone

numbers to be called, using a random or sequential number generator; and (B) to dial such numbers."

47 U.S.C. § 227(a)(I). To state a claim underthe TCPA for calls made to a cellphone, a plaintiff

must allege that (I) a call was placed to a cell or wireless phone (2) by the use of any automatic

dialing system or leaving an artificial or prerecorded message (3) without prior consent of the

recipient. See id.§ 227(b)(I)(A); Brown v. Credit Mgmt.. LP, I3I F. Supp. 3d I332, I343 (N.D.

Ga. 20IS).

       Plaintiffs have not plausibly alleged that they did not initially consent to receive phone calls

from Nationstar. See Galbreath, 20IS WL 94SOS93, at *2 (noting that providing a cell phone

number to a creditor constitutes one means of consent); cf. Brown, I3I F. Supp. 3d at I34S-46.

Accordingly, the court dismisses plaintiffs' TCPA claim.

                                                 G.

       Plaintiffs did not respond to defendants' motion to dismiss their defamation claim. Thus,

plaintiffs have abandoned the claim.   See,~    Carmon v. Pitt Cty., No. S:I8-CV-433-D, 20I9 WL

93887S, at *4 (E.D.N.C. Feb. 26, 20I9) (unpublished); Bronitsky v. Bladen Healthcare. LLC, No.

7:I2-CV-I47-B0,20I3 WLS327447,at*I (E.D.N.C. Sept. 20,20I3)(unpublished). Accordingly,

the court grants defendants' motion to dismiss plaintiffs' defamation claim.

                                                 H.

       ''Negligence is the failure to exercise proper care in the performance of a legal duty which

the defendant owed the plaintiff under the circumstances surrounding them." Dunning v. Forsyth

Warehouse Co., 272 N.C. 723, 72S, IS8 S.E.2d 893, 89S (1968); Moore v. Moore, 268 N.C. 110,

112, ISO S.E.2d 7S, 77 (I966); Coulterv. CatawbaCty. Bd ofEduc., I89N.C. App. I83, I8S, 6S7

S.E.2d 428, 430 (2008). To establish actionable negligence, a plaintiff must show "(I) defendant

                                                 IS
failed to exercise due care in the performance of some legal duty owed to plaintiff under the

circumstances; and (2) the negligent breach of such duty was the proximate cause of the injury."

Whisnant v. Carolina Farm Credit 204 N.C. App. 84, 93-94, 693 S.E.2d 149, 156 (2010); see Ward

v. Carmona, 368 N.C. 35, 37, 770 S.E.2d 70, 72 (2015); Bridges v. Parrish, 366 N.C. 539, 541, 742

S.E.2d 794, 796 (2013) ..

       "In an ordinary debtor-creditor transaction, the lender's duties are defined by the loan

agreement and do not extend beyond its terms." Arnesen v. Rivers Edge Golf Club & Plantation,

Inc., 368N.C.440,449, 781S.E.2d1, 8 (2015); see Dallaire, 367N.C. at368, 760 S.E.2dat266--67;

Camp, 133 N.C. App. at 560, 515 S.E.2d at 913. Plaintiffs do not allege any duty of care that

Nationstar owed or breached beyond the loan agreement. See Hacker v. Wells Fargo Bank N.A.,

No. 4:15-CV-163-BR, 2016 WL 5678341, at *6 (E.D.N.C. Sept. 30, 2016) (unpublished).

Accordingly, the court grants defendants' motion to dismiss plaintiffs' negligence claim.

                                                 I.

       Plaintiffs did not respond to defendants' motion to dismiss their requests for a restraining

order and injunctions. Thus, plaintiffs have abandoned the claim. See,         ~   Carmon, 2019 WL.

938875, at *4; Bronitsky, 2013 WL 5327447, at *1. Even assuming otherwise and viewing

plaintiffs' request under the governing standard, plaintiffs have not demonstrated that they are

entitled to a temporary restraining order or a permanent or preliminary injunction. See Fed. R. Civ.

P. 65; Winter v. Natural Res. Def. Council. Inc., 555 U.S. 7, 20 (2008); Real Troth About Obama,

Inc. v. FEC, 575 F.3d 342, 346 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010),

reissued in relevant pml, 607 F.3d 355 (4th Cir. 2010) (per curiam); U.S. De.p't of Labor v. Wolf

Run Mining Co., 452 F .3d 275, 281 n.1 (4th Cir. 2006). Accordingly, the court grants defendants'

motion to dismiss plaintiffs' claim for a restraining order and injunctions.

                                                 16
                                                III.

       In sum, the court GRANTS in part and DENIES in part defendants' motion to dismiss

plaintiffs' complaint [D.E. 15]. Specifically, the court GRANTS the motion to dismiss the UDTPA

claim, GRANTS the motion to dismiss the RESPA claim, GRANTS the motion to dismiss the TCPA

claim, GRANTS the motion to dismiss the defamation claim, GRANTS the motion to dismiss the

negligence claim, and GRANTS the motion to dismiss plaintiffs' claim for a restraining order and

injunctions. The court DENIES the defendants' motion to dismiss the breach of contract claim,

DENIES the motion to dismiss the NCDCA claim, DENIES the motion to dismiss the MDCSA

claim, DENIES the motion to dismiss the TILA claim, and DISMISSES Fannie Mae as a defendant.

The parties shall participate in a court-hosted settlement conference with United States Magistrate

Judge Gates.

       SO ORDERED. This _g_ day of September 2019.




                                                17
